347 Ill. App. 181 (1952)
106 N.E.2d 378
Kenneth Williams, a Minor, by Elbert Williams, his Father and Next Friend, and Elbert Williams, Plaintiffs-Appellees,
v.
Ralph Norman, Defendant-Appellant.
Term No. 52-F-12.
Illinois Appellate Court.
Opinion filed May 14, 1952.
Released for publication June 17, 1952.
Frank E. Trobaugh, and Stephen E. Brondos, for appellant.
Ralph W. Harris, and David A. Warford, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CULBERTSON.
Reversed and remanded.
Not to be published in full.